Citation Nr: 0203254	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  99-02 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
thrombosis of the left lower leg with deep venous 
insufficiency, status post shell fragment wound, from 
February 1, 1997 to January 11, 1998.  

2.  Entitlement to an evaluation in excess of 40 percent for 
thrombosis of the left lower leg with deep venous 
insufficiency, status post shell fragment wound, left calf, 
affecting muscle group XI, with retained foreign body, from 
January 12, 1998 to July 21, 1998.  

3.  Entitlement to an evaluation in excess of 60 percent for 
thrombosis of the left lower leg with deep venous 
insufficiency, status post shell fragment wound, left calf, 
affecting muscle group XI, with retained foreign body, from 
July 22, 1998.  

4.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD) from April 14, 1997 to 
June 18, 1998.  

5.  Entitlement to an evaluation in excess of 100 percent for 
PTSD from June 19, 1998.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to October 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision from the San 
Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

In April 2001 the RO granted entitlement to a 100 percent 
evaluation for PTSD effective June 13, 2000.  In May 2001, 
the representative, on the veteran's behalf, requested 
entitlement to an effective date, prior to June 13, 2000, for 
a 100 percent evaluation for PTSD.  In September 2001 the RO, 
in pertinent part, granted entitlement to an effective date, 
for the grant of the 100 percent evaluation for PTSD 
retroactive to June 19, 1998.  The RO also issued a 
supplemental statement of the case referable to the grant of 
the earlier effective date for the 100 percent evaluation for 
PTSD.  A notice of disagreement has not been received with 
respect to the effective date assigned for the total 
evaluation.  Nonetheless, the RO has certified the issue of 
entitlement to an effective date, prior to June 19, 1998, for 
the grant of a 100 percent evaluation for PTSD.  The Board 
has, however, construed the issues for appellate review as 
limited to those reported on the title page of this decision.

FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  From February 1, 1997 to January 11, 1998 the probative 
evidence did not document the presence of persistent swelling 
with pigmentation cyanosis, eczema, or ulceration in the left 
lower extremity.  

3.  The probative evidence establishes that the veteran's 
left lower extremity thrombosis was manifested by mild 
neuropathy during the period from February 1, 1997 to January 
11, 1998.  

4.  During the period from January 12, 1998 to July 21, 1998 
the probative evidence establishes that the veteran's left 
lower extremity disability was manifested by persistent 
swelling with evidence of ulceration, but was not manifested 
by massive board-like swelling or edema.  

5.  From July 22, 1998 the probative evidence demonstrates 
that the left lower extremity disability has not been 
manifested by massive board-like edema.  

6.  By decision dated in September 2001, the RO assigned a 
100 percent evaluation for PTSD effective June 19, 1998.  

7.  The probative evidence sufficiently demonstrates that the 
veteran's PTSD resulted in total occupational and social 
impairment effective from April 15, 1998.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for thrombosis of the left lower leg with deep venous 
insufficiency, status post shell fragment wound, from 
February 1, 1997 to January 11, 1998 have not been met.  
38 U.S.C.A. § 1155, (West 1991);  38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.104, Diagnostic Code 7121 (1997).  


2.  During the period from February 1, 1997 to January 11, 
1998 the criteria for a separate 10 percent evaluation for 
mild neuropathy of the left lower extremity were met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Code 8525.  

3.  The criteria for an evaluation of 60 percent, but no 
more, for thrombosis of the left lower leg with deep venous 
insufficiency, status post shell fragment wound, left calf, 
affecting muscle group XI, with retained foreign body, during 
the period from January 12, 1998 to July 21, 1998 were met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001);  
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7121 
(2001).  

4.  The criteria for an evaluation in excess of 60 percent 
for thrombosis of the left lower leg with deep venous 
insufficiency, status post shell fragment wound, left calf, 
affecting muscle group XI, with retained foreign body, from 
July 22, 1998 have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7121.  

5.  The criteria for a 100 percent, maximum, evaluation for 
PTSD effective from April 15, 1998, have been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2001)).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  These new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  That is, he has been provided with notice of the laws 
and regulations pertaining to his claims of entitlement to 
increased evaluations for PTSD and his lower left extremity 
disability.  

By virtue of the various determinations issued during the 
pendency of his appeal he was also provided with a rationale 
explaining the decision being made, thereby placing him on 
notice of what was required to further substantiate his 
claims.  Therefore, the duty to notify has been satisfied.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to be obtained.  

In his February 1997 claims for increase the veteran reported 
treatment at the Naval Medical Center (NMC), Balboa Naval 
Hospital, and Madigan Army Hospital.  These records have been 
obtained and are associated with the claims folder.  

The veteran also submitted VA Forms 21-4142 authorizing the 
release of records from Dr. AK, Dr. PS, and Dr. JC.  These 
records are not on file.  However, they do not need to be 
obtained because there is no reasonable possibility that they 
will further substantiate the veteran's claims, as they are 
not relevant to the rating periods being addressed here.  The 
veteran reported that treatment from these physicians was no 
more recent than 1994.  Since the rating periods at issue 
here begin in 1997, such records would have no relevance as 
to the severity of the veteran's disabilities from 1997 
onward, since none of them would be dated any later than 
1994.  Therefore, the duty to assist does not attach to such 
records.  38 U.S.C.A. § 5103A(a)(2), (b) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,631 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(1), (d)).  

The record indicates that the veteran has been undergoing 
counseling through VA since April 15, 1998, and psychiatric 
treatment since June 1998.  It does not appear that all such 
records have been obtained.  However, the Board finds that no 
prejudice will result to the veteran by not obtaining such 
records because, as will be discussed below, the Board will 
find that the medical evidence establishes that the veteran's 
PTSD warranted a 100 percent evaluation beginning in April 
1998.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Furthermore, there is no reasonable possibility that 
obtaining such records will substantiate the veteran's PTSD 
claim for a higher rating prior to April 1998, as they are 
dated only from April 1998 onward.  Therefore, since such 
records do no pertain to the severity of the veteran's PTSD 
prior to April 1998, the Board finds that the duty to assist 
does not require that they be obtained in order to evaluate 
the veteran's PTSD claim prior to April 1998.  38 U.S.C.A. 
§ 5103A(a)(2), (b) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1), (d)).  

Finally, the Board finds that there is ample medical and 
other evidence of record on which to decide the issues on 
appeal.  Contemporaneous VA examinations have been conducted 
that adequately assess the severity of the veteran's left 
lower extremity disability.  

While a VA examination has not been conducted since 1999, the 
Board notes that there are subsequent medical records which 
specifically address the symptoms of the left lower extremity 
disorder and are therefore considered adequate for rating 
purposes.  Therefore, an additional VA examination is not 
currently required.  

The record also contains a contemporaneous VA examination 
report from the initial PTSD rating period at issue here, as 
noted above on the title page.  This report thoroughly 
addressed the severity of the veteran's PTSD disability and 
is adequate for rating purposes.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2001).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case (SSOC) was issued to the veteran.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
Court held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claims pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issues 
on appeal, and has done so.  


In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claims.  See Bernard, supra.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  


General Increased Rating Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2001); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  The provisions of 
38 C.F.R. § 4.14 preclude the assignment of separate ratings 
for the same manifestations of a disability under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  


Evaluation of Thrombosis of the Left Lower Leg

Factual Background

The pertinent evidence of record shows that the veteran 
sustained a shrapnel wound to his left calf while in Vietnam.  
The wound was followed by the development of, in pertinent 
part, thrombosis of the left lower leg with deep venous 
insufficiency.  

On VA examination in November 1969 the veteran reported his 
history of being wounded in the left calf in December 1968.  
He reported that some of the foreign bodies were removed, but 
believed that some were still retained.  Examination of the 
left calf revealed, in pertinent part, a scar at the location 
of the wound entrance.  No exit wound was documented.  
Tenderness in the muscles of Group XI was reported, and x-
rays revealed metallic foreign bodies in the posterior soft 
tissues of the left calf.  

Service connection for thrombosis and group XI muscle 
disability were granted with separate evaluations (10 percent 
each) in December 1969.  

VA examination of the left calf in October 1982, revealed, in 
pertinent part, a well-healed scar and good strength and 
muscle tone of the muscles of both lower extremities.  

In April 1997 the veteran submitted a claim for entitlement 
to an increased evaluation for his left leg thrombosis.  He 
reported treatment at the Balboa Naval Hospital, the Madigan 
Army Hospital.  He also reported treatment by private 
physicians years earlier by Dr. AK, Dr. PS, and Dr. JC.  He 
did not report treatment from any of these physicians any 
later than 1994.  

Records from Madigan Army Medical Center document, in 
pertinent part, treatment of calf pain in May 1995.  It was 
noted that this problem usually responded to Motrin.  

On February 1, 1997 the veteran was seen at the Naval 
Hospital in San Diego with complaints of increased swelling 
in his left leg over the past "couple of months."  He also 
reported pain in the calf with walking.  

Examination revealed 3+ edema of the left lower extremity, 
mild calf tenderness, and venous stasis changes.  The 
assessment was left lower extremity swelling.  Deep vein 
thrombosis (DVT) was  ruled out by ultrasound.  Follow-up on 
February 7, 1997 revealed 2+ swelling with venous 
insufficiency.  The assessment was venous insufficiency.  

On VA examination of the arteries and veins in June 1997 the 
veteran reported that he was currently working for a chemical 
company.  A history of progressive swelling and pain in 
February 1997 was noted.  He currently reported swelling and 
cramping of the left leg after walking for 30 minutes, or 
walking a quarter of a mile.  

On examination the left calf wound was described as a well-
healed scar with no pain, no sensory changes, no 
inflammation, no ulceration, and no keloid formation.  The 
examiner found there to be no neurovascular damage and no 
limitation of function of the left calf.  


The left lower extremity was found to be swollen in 
comparison with the right leg.  There was also a slight 
bluish coloration of the left leg skin.  Temperature was 
slightly warmer on the left leg.  The diagnosis was status 
post recurrent thrombophlebitis of the deep veins of the left 
leg secondary to trauma, with no evidence of acute deep 
venous thrombosis (DVT) at present.  Also diagnosed was 
chronic venous insufficiency of the left lower extremity.  

In September 1997 the RO increased the evaluation for the 
veteran's thrombosis to 30 percent, effective April 14, 1997 
(the effective date for this rating was later changed to 
February 1, 1997).  The veteran appealed.  

The veteran was next documented as being seen at the NMC for 
his thrombosis in November 1997.  Complaints of chronic left 
lower extremity pain and swelling were reported.  Also 
reported were cramping with walking, significant edema, 
decreased sensation, and occasional "weeping" sores.  
Examination of the left lower extremity revealed a decrease 
in hair, hyperpigmentation, dry skin, but no edema and no 
skin breakdown.  The pertinent assessment was chronic leg 
pain secondary to injury and chronic venous insufficiency 
with mild neuropathy.  

In March 1998 the veteran returned to the NMC for evaluation, 
in pertinent part, of his left lower extremity disability.  
This disability was noted as being manifested by 
hyperpigmentation, hair growth edema, tenderness, chronic 
pain, eczematous changes, and evidence of stasis ulcers.  No 
current ulcers or infection was found.  The assessment was 
stasis dermatitis.  

In April 1998 a VA examination of the arteries and veins was 
conducted.  The veteran reported that his calf and thigh were 
in pain all the time.  He reported being unable to run or 
perform similar exercise.  He stated that he was able to 
walk, but would have to slow down and stop for a rest after a 
block or two.  He reported having irritation and weeping of 
his skin lesions down to his ankle.  He reported that he was 
continuing to lose pieces of shrapnel out of his leg.  



Examination revealed a well-healed scar in the mid, left calf 
area.  Range of motion of the left knee was indicated as 
being from 0 to 100 degrees, at which point his calf would 
become painful.  The left leg was found to be larger than the 
right.  There was 1+ pitting edema in the left ankle.  There 
were "venostasis" ulcers on the lateral wall and on the calf.  
These were found to be healed.  There was general skin 
discoloration on the left lower leg due to venostasis.  There 
was also a well-healed two-inch long scar on the mid-calf 
area.  

The pertinent diagnoses were a status post combat trauma to 
the left leg, status post venous thrombosis of the left leg, 
healed venostasis ulcers of the left ankle, venostasis 
dermatitis of the left leg, and venous scarring and 
insufficiency of the left leg veins.  The VA examiner 
concluded that the veteran's left leg was "disabled.  He 
cannot function adequately and he is unable to do any long 
standing or activity."  

In July 1998 the veteran returned to the NMC with complaints 
of a several week history of increased pain, and an ulcer on 
his left lower extremity.  Examination revealed a two-
centimeter (cm) necrotic ulcer with erythema and mild 
cellulitis.  The diagnosis was a stasis ulcer with secondary 
infection.  Subsequent follow-up notes through July 1998 
document that the ulcer slowly improved.  

However, the veteran returned to the NMC in the first week of 
August 1998 with complaints of worsening symptoms, including 
increased erythema, edema, and pain.  He reported a history 
of chronic edema below the knee since his inservice injury.  
He also reported multiple episodes of chronic leg ulcers 
which healed.  He reported having approximately three such 
episodes per year.  He stated that the most recent episode 
had started in May, recently had healed, but had worsened 
again over the last two to three weeks.  

Examination of the left leg below the knee revealed moderate 
edema and a 1.3cm area of ulcer with exudate, erythema, and 
pitting edema.  The assessment was a venous stasis ulcer 
secondary to venous insufficiency with cellulitis.  

Another August 1998 progress note documented that the veteran 
had a history of a venous stasis ulcer, not healed over the 
last three months.  As a result he was to wear a special boot 
for several weeks and was limited by his physician to 
prolonged standing of no more than two hours.  

Follow-up notes dated through September 1998 document the 
slow healing and cleaning of the ulcer wound.  In October 
1998 the veteran was hospitalized for venous stasis.  A 
history of phlebitis and a recurring ulcer was noted.  
Surgery was performed and the hospital course was described 
as uncomplicated.  He was able to ambulate independently on 
discharge.  A treating physician subsequently wrote that the 
veteran had experienced a post-operative wound problem and 
would be unable to work for at least six weeks from the time 
of the surgery (the RO granted a temporary total disability 
rating in January 1999 effective from October 28, 1998 to 
January 1, 1999 based on this doctor's opinion).  Follow-up 
notes from November 1998 document that the veteran's wound 
was clear with no evidence of infection.  

In addition to granting a temporary total disability 
evaluation in January 1999, the RO also increased the 
evaluation of the left lower extremity thrombosis to 60 
percent, effective January 12, 1999.  The shell fragment 
wound of the calf continued to be rated separately, and was 
not an issue on appeal.  

In February 1999 RW, MA, RCT (readjustment counseling 
therapist), opined that the June 1997 VA examination was 
"confusing" insofar as the examiner noted no swelling, 
pigmentation, ulceration (past or present), or neurovascular 
damage.  He found it confusing because service medical 
records documented the removal of 50 percent of calf muscle 
tissue in 1969 after the veteran was wounded in a mortar 
attack.  He asserted that the veteran did have a long history 
of pain, ulceration, swelling, pigmentation changes, and 
limited function of the left calf since his discharge from 
service, and that other medical evidence on file 
substantiated this.  RW also provided an opinion on the 
veteran's PTSD.  He also stated that the veteran had been 
under-employed and/or only able to work in a limited capacity 
because of his physical and emotional problems.  



In February 1999 a VA examination of the arteries and veins 
was conducted.  Since the initial inservice injury, the 
veteran reported chronic left lower extremity ulcerations 
with venostasis, dermatitis, and pain.  The examiner noted 
that the veteran's medical records showed evidence of chronic 
venostasis and ulceration.  

The veteran currently reported continued pain, ulceration, 
and cellulitis.  On examination the veteran was able to 
ambulate with a limp due to left calf pain.  There was a 1.5 
to 2cm ulcer on the medial aspect of the left lower extremity 
with surrounding erythema.  There was also a mild degree of 
cellulitis.  There was trace pedal edema and marked small 
venous congestion.  There was pain on palpation of the left 
calf.  

The diagnosis was chronic venous insufficiency and ulceration 
of the left lower extremity with mild edema, a moderate 
degree of pain, and a mild to mid-moderate degree of venous 
insufficiency and swelling.  

In February 2000 the veteran was seen at the NMC with a 
several-day history of increased left calf swelling and 
tenderness along the left medial thigh.  Examination was 
positive for erythema, positive stasis discoloration, but no 
appreciable edema, and no ulcers.  Testing was negative for 
DVT; however, there was positive popliteal reflux, and 
positive superficial phlebitis.  The impression was 
superficial phlebitis.  Follow-up a few days later revealed 
increased erythema and positive warmth.  The impression was 
phlebitis complicated by cellulitis.  A second follow-up in 
February 2000 revealed persistent cellulitis/phlebitis, and 
intravenous antibiotics were started.  

In May 2000 Dr. CCP of the NMC discussed the veteran's lower 
left extremity disability.  It was noted that, following the 
October 1998 surgery, the veteran had had one ulcer 
recurrence which was successfully managed with compression 
stockings.  The veteran was advised to take the opportunity 
to get off his feet and elevate his legs during the day.  


In May 2000 the RO continued the 60 percent evaluation for 
thrombosis of the left lower extremity.  Because of the 
amputation rule (explained in detail below) the RO closed out 
the separate evaluation for the shell fragment wound Muscle 
Group XI injury and placed it with the evaluation of the 
thrombosis disability.  

Examination at the NMC in August 2000 found the veteran's 
condition to be stable.  No significant changes in the skin 
were found and the veteran's "old" ulcer was found to be 
well-healed.  

In December 2000 the veteran was seen for a new, small ulcer 
on the lateral aspect of the distal left leg with pain and 
drainage.  Notes from January 2001 continued to document 
treatment of the ulcer.  On January 22, 2001 surgery was 
performed on the left calf.  In spite of this, a new ulcer 
was found on examination in February 2001.  More surgery was 
performed in March 2001.  In April 2001 the RO assigned a 
total disability rating pursuant to 38 C.F.R. § 4.30 from 
January 22, 2001 to March 31, 2001.  The 60 percent 
evaluation was reinstated effective April 1, 2001.  

In May 2001 Dr. CP from the NMC reported that the veteran 
required twice weekly compression dressing changes on his 
left leg in order to heal an ulcer.  He recommended that he 
should be allowed to be off his feet at his request.  He also 
opined that the veteran had lost the ability to drive a 
standard transmission vehicle secondary to left leg venous 
insufficiency.  


Specific Rating Criteria: Lower Left Leg Extremity

During the pendency of this appeal, the regulations 
pertaining to the evaluation of, in pertinent part, post-
phlebitic syndrome of any etiology, were amended, effective 
January 12, 1998.  62 Fed. Reg. 65,207 (December 11, 1997).  
Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

Prior to the change in the regulation, compensation was 
provided for post-phlebitic syndrome (then listed as 
phlebitis or thrombophlebitis, unilateral, with obliteration 
of deep return circulation, including traumatic conditions) 
massive board-like swelling with severe and constant pain at 
rest (100 percent); persistent swelling, subsiding only very 
slightly and incompletely with recumbency elevation with 
pigmentation cyanosis, eczema, or ulceration (60 percent); 
and persistent swelling of the leg or thigh, increased on 
standing or walking 1 or 2 hours, readily relieved by 
recumbency; moderate discoloration, pigmentation and cyanosis 
or persistent swelling of the arm or forearm; moderate 
discoloration, pigmentation, or cyanosis (30 percent).  
38 C.F.R. § 4.104, Diagnostic Code 7121 (1997)

Compensation was also provided for persistent moderate 
swelling of the leg not markedly increased on standing or 
walking or persistent swelling of the arm or forearm not 
increased in the dependent position (10 percent).  Id.  

Under the current regulations, compensation is provided for 
post-phlebitic syndrome of any etiology with the following 
findings attributed to venous disease: Massive board-like 
edema with constant pain at rest (100 percent); persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration (60 percent);  persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration (40 percent); persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema (20 percent); 
and intermittent edema of extremity or aching and fatigue in 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery (10 
percent).  A noncompensable evaluation is assigned for 
asymptomatic palpable or visible varicose veins.  38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (2001).  


Analysis

During the pendency of this appeal, the veteran's left leg 
thrombosis disability has been given various ratings for 
various periods, as noted on the title page.  These will be 
addressed separately below.  


Period One: February 1, 1997 to January 11, 1998 (30 Percent)

The Board first notes that the amended criteria for rating 
post-phlebitic syndrome cannot be applied earlier than their 
effective date of January 12, 1998.  38 U.S.C.A. § 5110(g) 
(West 1991); DeSousa v. Gober, 10 Vet. App. 461 (1997); McKay 
v. Brown, 9 Vet. App. 183, 187 (1996), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997); VAOPGCPREC 3-2000.  Therefore, the criteria 
in effect prior to January 12, 1998 shall be applied for the 
rating period as specified above.  

During the period from February 1, 1997 to January 11, 1998 
the veteran's left lower extremity was evaluated as 30 
percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7121 
(1997).  

In order to obtain the next higher rating (60 percent) the 
veteran's thrombosis disability of the left lower leg would 
have had to have been manifested by persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, eczema, or ulceration.  
Id.  

Medical records dated during the period from February 1997 to 
January 1998 document the veteran's complaints of progressive 
swelling.  However, the veteran indicated during the February 
1997 VA examination that such swelling only occurred after 
walking for 30 minutes or for a quarter of a mile.  

Pertinent medical records also document hyperpigmentation; 
however, the discoloration of the left leg was described as 
only slight on VA examination in February 1997.  The Board 
notes that this would not satisfy the requirement for even a 
30 percent evaluation under the old criteria, which required 
moderate discoloration or pigmentation.  Id.  

The veteran has reported chronic episodes of ulcers since his 
discharge from service.  However, records during the period 
from February 1997 to January 1998 do not document the 
presence of ulcers.  

While the veteran reported having sores in November 1997, 
examination documented no evidence of ulcers.  In fact, it 
noted that there was no evidence of skin breakdown.  In this 
regard, records from the above rating period also do not 
document eczema.  

RW's February 1999 opinion concerning the findings of the 
June 1997 VA examinations is of very limited probative value.  
His assertion that the examination was confusing because the 
examiner did not note swelling, pigmentation, ulceration 
(past or present), or neurovascular damage, and because 
service medical records documented the removal of 50 percent 
of calf muscle tissue in 1969 after the veteran was wounded 
in a mortar attack is not consistent with the findings made 
by the June 1997 VA examiner.  

Contrary to RW's assertion, the June 1997 VA examiner did 
note swelling in the left leg as well as pigmentation 
changes.  Furthermore, as RW stated, he only began counseling 
the veteran in April 1998.  It is unclear whether, as a 
counselor, RW has ever evaluated the veteran's left leg 
condition, and it is also unclear as to whether he would be 
competent to make an opinion on such an issue in light of his 
vocation.  Even presuming his competency, he did not begin 
seeing the veteran until April 1998, and therefore would have 
no direct, objective insight into the veteran's left lower 
extremity disability until April 1998.  

For the above reasons, the Board attaches greater probative 
weight to the June 1997 VA examiner's opinion.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that it is not 
error for the Board to favor opinion of one competent medical 
expert over that of another when the Board gives adequate 
statement of reasons and bases).

In light of the above, the Board finds that the probative 
evidence establishes that an evaluation in excess of 30 
percent for the veteran's left lower leg thrombosis 
disability is not warranted for the period from February 1, 
1997 to January 11, 1998.  38 C.F.R. § 4.104, Diagnostic Code 
7121.  



The Board notes that the issue of entitlement to separate 
ratings is addressed in a separate section below following 
the discussion of the three rating periods.  


Period Two: January 12, 1998 to July 21, 1998 (40 Percent)

In essence, the 40 percent rating assigned for this period 
was based upon the elimination of a 30 percent evaluation 
from the regulations and the replacement of it with a 40 
percent evaluation.  See 38 C.F.R. § 4.104, Diagnostic Code 
7121 (1997, 2001).  

In order to obtain the next higher rating under the previous 
criteria (60 percent) the veteran's thrombosis disability of 
the left lower leg would have had to have been manifested by 
persistent swelling, subsiding only very slightly and 
incompletely with recumbency elevation with pigmentation 
cyanosis, eczema, or ulceration.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1997).  

In order to obtain the next higher rating under the amended 
criteria (60 percent) the left leg thrombosis disability 
would have to be manifested by persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  38 C.F.R. § 4.104, Diagnostic Code 
7121 (2001).  

The Board finds that, in this case, the current regulations 
are more favorable to the veteran for the period in question 
because the requirements for a 60 percent evaluation are 
broader in terms of edema.  

Medical records during the second rating period (January 1998 
to July 1998) consistently documented the presence of edema.  
They also documented the presence of healed ulceration.  
Subsequent medical records from July 1998 and August 1998 
documented that the veteran had been having his current ulcer 
problems since May 1998, indicating only a brief period of 
healing.  The veteran also reported three episodes of ulcer 
problems per year.  


Because the veteran reported approximately three episodes of 
ulceration per year, and because the evidence documents one 
such period lasting for at least three months, the Board 
finds that the veteran's disability sufficiently demonstrated 
the presence of persistent ulceration during the second 
rating period.  

In light of the above, the Board finds that probative medical 
evidence from the period from January 12, 1998 to July 21, 
1998 establish that the manifestations of the veteran's 
thrombosis disability during the more nearly approximated the 
criteria for a 60 percent evaluation under the amended 
regulations.  38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 
7121.  

A higher evaluation (100 percent) is not warranted for the 
second rating period under either the previous or amended 
criteria because medical records from this period do not 
document massive board-like edema/swelling which is a 
requirement for such a rating.  Therefore, a 100 percent 
evaluation is not warranted for the second rating period, as 
listed above.  Id.  


Current Rating Period: From July 22, 1998 (60 percent)

The Board initially notes that there were two periods within 
the third rating period during which the veteran was awarded 
a temporary total evaluation based on convalescence.  See 
38 C.F.R. § 4.30.  

The assignment of a total disability rating on the basis of 
hospital treatment or observation will not preclude the 
assignment of a total disability rating otherwise in order 
under other provisions of the rating schedule.  38 C.F.R. 
§ 4.29(c).  In light of this regulation, the Board notes that 
it will consider the third rating period inclusive of those 
periods when he was hospitalized and received a total 
disability rating based on such periods.  


As indicated above, in order for the veteran to obtain the 
next higher and maximum rating (100 percent) during the 
current rating period, his disability would have to be 
manifested by massive board-like swelling with severe and 
constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 
7121.  Under the amended criteria a 100 percent rating 
requires massive board-like edema with constant pain at rest.  
38 C.F.R. § 4.104, Diagnostic Code 7121 (2001).  

The Board finds that the current criteria for a 100 percent 
evaluation are more favorable because its requirements are 
less stringent than the previous criteria, insofar as it only 
requires, in part, constant pain at rest, as opposed to 
severe and constant pain at rest under the pervious 
regulations.  

The Board finds that the veteran's left lower extremity 
thrombosis does not warrant a 100 percent evaluation for the 
current rating period because the probative medical evidence 
does not document the presence of massive board-like edema.  

In fact, the probative medical evidence from the third rating 
period establishes that the veteran did not have massive 
board-like edema in the left lower extremity.  Examination in 
July 1998 documented only moderate edema.  VA examination in 
February 1999 revealed only mild to moderate edema.  No 
appreciable edema was noted in February 2000.  His condition 
was described as stable in August 2000.  In addition, even 
the veteran's periods of hospitalizations, for which he was 
awarded a temporary total evaluation based on convalescence 
(see 38 C.F.R. § 4.30) by the RO, do not document massive 
board-like edema which is required for a 100 percent 
evaluation.  Therefore, the probative medical evidence 
establishes that a 100 percent evaluation is not warranted 
for the current rating period.  38 C.F.R. § 4.104, Diagnostic 
Code 7121 (2001).  


Consideration of Separate Evaluations

The Board notes that the veteran's left lower extremity 
disability is also manifested by a status post shell fragment 
wound, left calf, affecting muscle group XI, with retained 
foreign body.  

As noted above, impairment associated with the veteran's 
service-connected disability may be rated separately unless 
it constitutes the same disability or the same manifestation.  
38 C.F.R. § 4.14; Esteban, supra.  

The Board initially notes that separate evaluation(s) for the 
left lower extremity disability based on muscle damage, 
musculoskeletal impairment, and/or nerve damage are precluded 
by the amputation rule for the second and current/third 
rating periods.  

Pursuant to 38 C.F.R. § 4.68, the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed 40 percent.  
38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5165.  

Thus, because the veteran's left lower leg disability was 
evaluated as 40 and 60 percent disabling during the second 
and current/third rating periods (i.e., from January 12, 1998 
through the present) under Diagnostic Code 7121, separate 
ratings cannot be assigned based on musculoskeletal, 
muscular, neurological, or other limitations because to 
assign such a separate evaluation(s) would violate the 
amputation rule.  38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 
5165.  

The veteran's left lower extremity thrombosis disability was 
rated as 30 percent disabling during the first rating period 
(February 1, 1997 to January 11, 1998).  However, the Board 
notes that a separate 10 percent rating for muscular 
impairment was in effect during the first rating period.  
38 C.F.R. § 4.73, Diagnostic Code 5311.  

The combined evaluation for a 30 percent disability and a 10 
percent disability is 37 percent, which rounds up to 40 
percent.  38 C.F.R. § 4.25.  In this case,  examination in 
November 1997 revealed weak dorsalis pedis and posterior 
tibial pulses.  The assessment at the time was chronic venous 
insufficiency (CVI) with mild neuropathy.  The Board finds 
that such evidence sufficiently warrants a separate 
neurological evaluation.  

Under 38 C.F.R. § 4.124a, a 10 percent evaluation is provided 
for mild incomplete paralysis of the posterior tibial nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8525.  The Board finds 
such an evaluation to be warranted as the November 1997 
examiner found evidence of mild neuropathy in association 
with findings of weakened posterior tibial pulses.  

Under 38 C.F.R. § 4.25, the combined evaluation of the 30 
percent and separate 10 percent ratings (muscular and 
neurological) is 43 percent which rounds down to 40 percent.  
Thus, there is no violation of the amputation rule with the 
assignment of a separate 10 percent evaluation.  38 C.F.R. 
§ 4.68.  

A higher neurological evaluation and/or additional separate 
ratings based on musculoskeletal or other impairment are 
precluded by the amputation rule because it would result in a 
combined rating of at least 50 percent which exceeds the 
amount set by the amputation rule in this case.  38 C.F.R. 
§§ 4.68, 4.71a, Diagnostic Code 5165.  

In sum, the amputation rule precludes separate evaluations 
for the second and current/third rating periods.  The 
evidence establishes a separate 10 percent evaluation for 
mild neuropathy due to chronic venous insufficiency during 
the first rating period; however, a higher or additional 
separate evaluation(s) are precluded by the amputation rule.  
See 38 C.F.R. §§ 4.25, 4.68, 4.71a, 4.124a, Diagnostic Codes 
5165, 8525.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 
Esteban v. Brown, 6 Vet. App. 259 (1998).  

The 10 percent evaluation for limitation resulting from 
scarring may be assigned even though the rating may exceed 
the amputation value for the limited involvement.  38 C.F.R. 
§ 4.118, note to Diagnostic Code 7804.  

It appears that the above note permits the assignment of a 
separate evaluation for limitation resulting from scarring 
even though the amputation value may be exceeded.  

Nonetheless, the Board notes that the probative evidence 
establishes that a separate rating for scarring is not 
warranted during any of the three rating periods.  VA 
examination in June 1997 documented that the scar was well-
healed, non tender, with no evidence of ulceration.  
Similarly, VA examination in April 1998 described the scar as 
being well-healed.  The veteran has made no indication that 
the condition of the scar has changed since the April 1998 VA 
examination, and there is no subsequent medical evidence 
documenting the scar as being tender and painful, poorly 
nourished with ulceration, or otherwise resulting in 
limitation of function.  

The above evidence persuasively demonstrates that a separate 
evaluation for the veteran's scarring is not warranted.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.  


Extraschedular Consideration

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is warranted 
during any or all of the three rating periods.  In 
exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2001).  

The record shows that the RO expressly considered referral of 
this case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(2001), including in the September 2001 SSOC.  

The Court has held that the Board does not have jurisdiction 
to assign an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

However this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  The Court has also 
held that the Board must only address referral under 
§ 3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In the case at hand, neither the veteran nor the evidence has 
indicated that his lower left extremity thrombosis, shell 
fragment wound disability interferes with his employment in a 
way not already contemplated by the Rating Schedule, whose 
percentage ratings represent the average impairment in 
earning capacity.  38 C.F.R. § 4.1.  

RW indicated that the veteran's physical and emotional 
condition interfered with his employment.  However, he did 
not make any specific assertions as to how his left lower 
extremity disability interfered with his employability in a 
way that could be considered as outside the scope of the 
Rating Schedule.  The mere assertion that a disability 
interferes with employment or renders a veteran unemployable 
does not automatically raise or implicate the assertion that 
the regular schedular standards are not adequate and 
therefore require consideration of section 3.321(b)(1).  See 
VAOPGCPREC 6-96.  

In general, the veteran has not presented a disability 
picture so unusual or exceptional as to render impractical 
the application of the regular schedular standards.  Nor does 
the evidence indicate that the veteran's left lower extremity 
disability markedly interfered with employment, resulted in 
frequent hospitalizations or inpatient care, or otherwise 
interfered with employment in a manner not contemplated by 
the Rating Schedule.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
left lower extremity disability has rendered the veteran's 
disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

In sum, the Board finds that the probative evidence 
establishes that the veteran's left lower extremity 
disability warranted a separate 10 percent evaluation for 
mild incomplete paralysis during the first rating period 
(February 1, 1997 to January 11, 1998) and a 60 percent 
evaluation during the second rating period (January 12, 1998 
to July 21, 1998).  The Board finds that a preponderance of 
the evidence is against the veteran's claim for an evaluation 
in excess of 60 percent for the left lower extremity 
disability during the third or current rating period from 
(July 22, 1998).  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  


Evaluation of PTSD

Factual Background

The record shows that service connection for PTSD was granted 
in December 1982.  In April 1997 the veteran claimed 
entitlement to an increased evaluation for PTSD.  

In June 1997 a VA mental disorders examination was conducted.  
It was noted that he was currently working as a chemical 
analyst.  He reported that employment had "generally been 
good," but that he had been unemployed for five months prior 
to getting his current job.  He indicated that he had been 
working at his current job for three weeks.  

The veteran reported nightmares, flashbacks, intrusive 
thoughts, irritability, temper tantrums, isolation, 
withdrawal, emotional blunting, survivor's guilt, daily 
intrusive thoughts, anger, depression, and occasional 
suicidal thinking.  He reported sleeping four or five hours 
per night.  

On examination, the veteran was described as alert, friendly, 
and cooperative.  He was casually dressed and was well-
groomed.  He appeared to be extremely bright and was a 
cooperative participant in the interview, although he only 
tended to speak when spoken to.  He knew the correct date, 
the current office holders, as well as inter-city distances.  
His cognition was found to be "totally intact."  He 
abstracted proverbs without difficulty.  He did not appear 
clinically anxious, and was not clinically depressed.  Affect 
was unremarkable and there was no evidence of schizophrenia, 
bipolar disorder, or organic brain dysfunction.  He spoke in 
a goal-oriented fashion, and his recent and remote memory 
were intact.  

The pertinent diagnosis was PTSD by history with a Global 
Assessment of Functioning (GAF) of 75.  The examiner noted 
that the interview lasted only 30 minutes and advised that a 
90 minute interview be scheduled if his report was not 
sufficient for rating purposes.  

In September 1997 the RO granted a 30 percent evaluation for 
PTSD, effective April 14, 1997, the date of receipt of the 
veteran's claim.  The veteran appealed the evaluation of his 
PTSD.  

In September 1998 the RO received a letter from RW, MA, 
Readjustment Counseling Therapist (RCT) noting that he had 
been counseling the veteran since April 15, 1998.  RW 
reported that the veteran initially presented with an 
escalation of depression, anxiety, and exacerbation of PTSD 
symptoms.  He reported that the veteran was constantly 
thinking about Vietnam due to his ongoing problem with his 
left lower extremity disability.  

RW reported that the veteran was diligently attending 
treatment, but noted that progress was slow due to his severe 
sense of distrust and the difficulty he has focusing on a 
train of thought when his thoughts of Vietnam were raised.  

RW reported that the veteran had depression with vegetative 
symptoms necessitating medical intervention.  He had 
exaggerated anger and rage reactions with inappropriate 
outbursts both in his family and public venues.  He was 
fixated with reminders of his Vietnam combat experience (he 
was noted as ruminating every day about combat), and had 
unrelenting intrusive recollections of war trauma which 
negatively affected his ability to deal with day-to-day life 
events.  The veteran reported multiple sensory events that 
would trigger intrusive memories and flashbacks of Vietnam.  

The examiner noted that the veteran's PTSD symptoms caused 
conflict between himself and his significant other.  It was 
noted that he had become nonfunctional as a provider for his 
family and had to rely on his wife for support.  

In light of the above, RW concluded that the veteran was 
unable to function adequately in the work place in order to 
support himself.  His prognosis was described as poor in 
terms of employability for the "next few years."  The 
impression was chronic PTSD.  A GAF of 35 was assigned.  

On VA mental disorder examination in December 1998 the 
veteran reported that his PTSD symptoms were continuing and 
had increased in severity.  He reported depression, numbing 
of mood, and chronic problems with anger, with frequent 
verbal outbursts and occasional physical outbursts, and with 
a tendency to shut down and avoid people.  He also reported 
experiencing flashbacks and nightmares.  

The veteran reported being less able to work over the past 
two years in the chemical engineering field.  He reported 
working only a few months during the past year, and only a 
few months during the current year as a warehouseman.  He 
indicated that his problems with employment were due in part 
to a reduction in available work, but was also related to 
interpersonal difficulties.  He reported getting into 
conflicts with supervisors and employers many times over the 
past two years.  He reported losing his temper and also 
occasionally missing a few days of work due to anxiety and 
depression.  He also reported that he would sometimes not 
perform his assigned duties because of anger, irritability, 
and disagreements with others.  

Socially, the veteran described himself as very isolative 
with no friends.  He reported that he had become less 
emotionally and sexually responsive to his wife over the 
years.  He reported having three children and stated that he 
isolated himself from them and would not go to school-related 
activities.  He reported being very nervous at dinnertime 
which he appeared to relate to a military experience that 
occurred around dinnertime.  

On examination, the veteran was neat, clean, and casually 
dressed.  He appeared to be of above-average intelligence 
with no evidence of psychotic thought content or process.  
Affect was flat and mood was depressed.  He appeared tense 
and uneasy, and responded correctly but very slowly to 
cognitive testing.  

The pertinent diagnosis was PTSD.  A GAF of 50 was assigned 
for the PTSD.  He was considered to be competent to manage 
any disability benefits.  

In February 1999 RW submitted a statement concerning the 
veteran with respect to his, in pertinent part, PTSD.  RW 
noted that the veteran's employment history of was consistent 
with a person who had PTSD.  He opined that the symptoms 
documented in the record did not support a GAF of 75 as was 
assigned during the June 1997 VA examination.  He opined that 
the veteran warranted a 100 percent evaluation for PTSD.  

In May 2000 the RO granted a 70 percent evaluation for PTSD, 
effective April 14, 1997.  

In June 2000, Dr. WG of the VA San Diego Healthcare System 
wrote that he had been treating the veteran since June 19, 
1998 for combat-related PTSD with nightmares, insomnia, 
combat flashbacks, social withdrawal, hypervigilance, 
intrusive memories, outbursts of rage, depression with 
feelings of hopelessness, and episodic anorexia.  He 
concluded that the veteran's psychiatric symptoms rendered 
him to be totally and permanently disabled.  

In April 2001 the RO granted a 100 percent evaluation for 
PTSD effective June 13, 2000.  

In April 2001 Dr. WG reported that he was continuing to treat 
the veteran for combat-related PTSD.  He opined that the 
veteran's symptoms had rendered him disabled since on or 
before the time of their first interview on June 19, 1998, 
and had remained so since that time.  He concluded that it 
was likely that his present condition would continue 
permanently.  

In September 2001 the RO assigned an effective date of June 
19, 1998 for the grant of a 100 percent evaluation for PTSD.  


Specific Rating Criteria: PTSD

For PTSD, a 70 percent evaluation requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126 
(2001).


Analysis

As noted above, the RO has granted a 100 percent evaluation 
for PTSD effective June 19, 1998, and this rating has 
continued to be in effect.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  With the grant of a total schedular disability 
rating there no longer exists any case or controversy as to 
the disability rating for PTSD effective June 19, 1998.  

Having resolved the veteran's claim on a schedular basis and 
thereby granting the maximum benefit from June 19, 1998, 
there is no longer a question or controversy regarding the 
level of disability of PTSD from June 19, 1998 onward, as no 
greater benefit could be provided for this disability.  Nor 
are any exceptions to the mootness doctrine present.  
Therefore, entitlement to an increased evaluation for PTSD 
from June 19, 1998 is dismissed as moot.  See 38 U.S.C.A. 
7104, 710(d) (West 1991); 38 C.F.R. 20.101 (2001); Waterhouse 
v. Principi, 3 Vet. App. 473 (1992); Mokal v. Derwinski, 
1 Vet. App. 12 (1990).  

Therefore, the only remaining issue is whether an evaluation 
in excess of 70 percent is warranted for PTSD for the period 
from April 14, 1997 to June 18, 1998.  

As noted above, a 100 percent evaluation for PTSD requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

After a careful review of the record the Board finds that the 
probative evidence establishes that a 100 percent rating is 
warranted for PTSD from April 15, 1998, but no earlier.  Id.  

In September 1998 RW reported that he had been counseling the 
veteran since April 15, 1998.  He reported, in pertinent 
part, that the veteran had chronic PTSD and had progressed 
little since his initial treatment.  He further opined that 
his symptomatology precluded the veteran from functioning 
adequately in the work place.  He assigned a GAF of 35.  
Similar findings were made by Dr. GW in May 2000 and April 
2001, and the RO relied upon such findings to conclude that a 
100 percent evaluation was warranted.  

While objective findings from subsequent VA examinations and 
other medical evidence on file do not clearly establish that 
the requirements for a 100 percent evaluation have been met, 
they do document a clear worsening of symptoms.  When 
considered in conjunction with RW's and Dr. GW's findings, 
the Board finds that a balance of the evidence is in favor of 
granting a 100 percent evaluation for PTSD based on such 
findings, effective April 15, 1998, the date when such 
symptoms were first reportedly documented by RW.  38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  

The probative medical evidence establishes that the veteran's 
PTSD was not 100 percent disabling prior to April 15, 1998.  

The primary evidence concerning the veteran's psychiatric 
condition during the period between April 1997 and April 1998 
is the June 1997 VA examination report.  
VA examination in June 1997 diagnosed a history of PTSD with 
a GAF of only 75.  He did not exhibit gross impairment of 
thought process or communication, disorientation as to time 
and place, or memory loss.  To the contrary, he was described 
as alert, friendly, and cooperative.  He knew the current 
date and office holders, and his cognition was found to be 
"totally intact," with no evidence of schizophrenia, bipolar 
disorder, or organic brain dysfunction.  Remote and recent 
memory were intact, as were judgment and insight.  

The veteran also did not exhibit evidence of an inability to 
maintain personal hygiene as he was described as well-
groomed.  Finally, although he had previously been unemployed 
for five months, the veteran reported that his employment 
situation was good and currently had been working as a 
chemical analyst for the past three weeks.  The Board finds 
that this examination report, the only contemporaneous 
evidence of the veteran's mental state during the period from 
April 1997 to April 1998 documents that the veteran's PTSD 
did not warrant a 100 percent disability rating during this 
period.  

RW subsequently contended in February 1999 that the GAF 
assigned during the June 1997 VA examination was not 
appropriate given the symptomatology the veteran reported.  
He went on to indicate that a 100 percent evaluation should 
be granted from April 14, 1997.  

The Board attaches little probative weight to RW's 
conclusions with respect to the level of disability of the 
veteran prior to April 1998, because, by RW's own admission, 
he did not start treating the veteran until April 1998.  On 
the other hand, the June 1997 VA examiner specifically saw 
and examined the veteran and the objective manifestations of 
his PTSD.  Thus, since RW did not examine or treat the 
veteran prior to April 1998, and the June 1997 VA examiner 
did specifically examine the veteran at that time, the Board 
attaches more probative weight to the June 1997 VA examiner's 
findings concerning the severity of his PTSD at that time.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that 
it is not error for the Board to favor opinion of one 
competent medical expert over that of another when the Board 
gives adequate statement of reasons and bases).  

In light of the above, the Board concludes that the medical 
evidence establishes that the veteran's PTSD became 100 
percent disabling effective April 15, 1998.  The Board 
further concludes that a 100 percent rating is not warranted 
prior to April 15, 1998 because there is no evidence prior to 
this time establishing that PTSD was 100 percent disabling; 
in fact, the only evidence on file for the period from April 
1997 to April 1998 establishes that a 100 percent evaluation 
was not warranted for this period.  Gilbert, supra.  


Extraschedular Consideration

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is warranted 
at any point during the rating period in question when the 
disability was not 100 percent disabling, i.e., prior to 
April 15, 1998.  

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2001).  

The record does not show that the RO expressly considered 
referral of this case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(2001), although it has cited to this 
regulation.  The Court has held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  

However, this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  The Court has also 
held that the Board must only address referral under 
§ 3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


In the case at hand, while the veteran has reported having 
difficulty with employment due in part to his psychiatric 
problem, the Board notes that this was documented after April 
15, 1998, at which point the medical evidence has been found 
by the Board to already warrant a 100 percent evaluation.  

The same can be said of the VA medical opinion finding the 
veteran to be unemployable.  Neither examiner who made such 
an opinion had seen the veteran prior to April 1998.  Prior 
to April 1998, the evidence did not document interference 
with employment in a manner not already contemplated by the 
Rating Schedule.  

During the June 1997 examination the veteran reported having 
been unemployed for 5 months; however, he also indicated that 
his employment situation was good, as he was currently 
employed and had been for several weeks.  In addition, RW 
indicated that a 100 percent rating was warranted back to 
April 1997.  

The mere assertion that a disability interferes with 
employment or renders a veteran unemployable does not 
automatically raise or implicate the assertion that the 
regular schedular standards are not adequate and therefore 
require consideration of section 3.321(b)(1).  See VAOPGCPREC 
6-96.  

The veteran has not presented a disability picture so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  Nor does the evidence 
indicate that the PTSD disability has markedly interfered 
with employment or resulted in frequent hospitalizations or 
inpatient care.  

As noted above, RW did not actually examine the veteran until 
April 15, 1998; therefore, any opinions provided by him as to 
his condition prior to this are of limited probative value, 
particularly where other evidence dated prior to April 1998 
documents that he was employed.  Regardless, RW's mere 
implication that the veteran could not work prior to April 
15, 1998 is not sufficient to raise the issue of 
extraschedular entitlement.  Id.  



Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
PTSD disability rendered the veteran's disability picture 
unusual or exceptional, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards prior to April 
15, 1998.  


ORDER

Entitlement to an evaluation in excess of 30 percent for left 
lower leg thrombosis with deep venous insufficiency, status 
post shell fragment wound, from February 1, 1997 to January 
11, 1998 is denied.  

Entitlement to a separate evaluation of 10 percent for mild 
neuropathy of the left lower extremity, for the period from 
February 1, 1997 to January 11, 1998 is granted, subject to 
the governing criteria applicable to the payment of monetary 
benefits.  

Entitlement to an increased evaluation of 60 percent for 
thrombosis of the left lower leg with deep venous 
insufficiency, status post shell fragment wound, left calf, 
affecting muscle group XI, with retained foreign body during 
the period from January 12, 1998 to July 21, 1998 is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.  

Entitlement to an evaluation in excess of 60 percent for 
thrombosis of the left lower leg with deep venous 
insufficiency, status post shell fragment wound, left calf, 
affecting muscle group XI, with retained foreign body from 
July 22, 1998 is denied.  



Entitlement to an evaluation of 100 percent for PTSD 
effective from April 15, 1998 is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



